Citation Nr: 0814009	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-22 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
affirmed a finding of incompetency for disbursement of VA 
funds instituted in August 1997. See August 1997 rating 
decision.  The appellant, who had active service from May 
1983 to January 1985, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  

The Board observes for the record that the appellant 
requested a hearing before a Decision Review Officer in 
October 2004 that was scheduled for August 2005. 
See appellant's notice of disagreement; July 2005 notice to 
the appellant.  It appears that the appellant later informed 
the RO that he was unable to appear for his hearing; and that 
he desired the hearing be rescheduled.  The appellant's 
hearing was then rescheduled for October 2005.  However, the 
appellant failed to appear.  A note contained in the claims 
file indicates that the RO made numerous attempts to contact 
the appellant in order to potentially reschedule the hearing, 
but that these attempts were futile.  As such, the Board 
views the request for an RO hearing to be withdrawn by the 
appellant. See October 2005 report of contact; October 2005 
Supplemental Statement of the Case.  

   
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more probative medical evidence of record clearly 
establishes that due to his organic brain syndrome, the 
appellant lacks the mental capacity to manage his own 
affairs, to include handling disbursement of VA funds.



CONCLUSION OF LAW

The appellant is not competent to handle the disbursement of 
VA funds. 
38 U.S.C.A. § 501(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.353(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2007).

The Board observes for the record that the VCAA is 
inapplicable to competency cases, in essence because it 
applies to claims filed under Chapter 51 of Title 38, United 
States Code.  This case, like all competence cases, is 
subject to the provisions of Chapter 55 of Title 38. See Sims 
v. Nicholson, 19 Vet. App. 453, 456 (2006) (an applicant for 
restoration of competency is not seeking benefits under 
chapter 51, but, rather, is seeking a decision regarding how 
his benefits will be distributed under chapter 55).  However, 
even though compliance with the provisions of the VCAA is not 
mandated in competency cases, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist 
provisions of the VCAA with respect to the appellant's claim 
for restoration of competency for VA purposes. See 38 
U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326.  



In this regard, the Board observes that the appellant was 
found to be incompetent in August 1997 for purposes of 
handling disbursement of funds subsequent to a proposal to 
rate him incompetent issued in June 1997. See June 1997 and 
August 1997 rating decisions.  In September 2003, the 
appellant submitted a statement to the RO indicating that he 
wanted to be found competent. See emails dated in September 
2003.  In response to the appellant's statement, the RO 
provided the appellant with two letters dated in December 
2003 and June 2004 that informed the appellant of the 
evidence necessary to have the appellant rated competent. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The appellant's pertinent VA and private medical records have 
been obtained, to the extent possible. 38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  A VA examination as to the appellant's 
competency was also conducted in August 2004. 38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file. See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As such, the Board finds 
harmless any failure on the part of VA to provide additional 
notice or assistance since such failure would not reasonably 
affect the outcome of the case. See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board proceeds below 
with a merits analysis of the issue on appeal. 

B.  Law and Analysis

Unfortunately, the appellant in this case has a long history 
of mental illness.  The evidentiary record shows that he was 
medically discharged from service due to a psychiatric 
disorder resulting from a January 1984 motor vehicle accident 
and was service-connected for (among other things) organic 
brain syndrome due to trauma.  See service medical records 
dated from February 1984 to July 1984; rating decisions dated 
in May 1985 and April 1986.  He has been rated 100 percent 
disabled since July 1986. November 1986 rating decision.  The 
Board observes that the appellant's 100 percent disability 
rating is indicative of gross impairment in thought 
processes. See 38 C.F.R. § 4.130.  A 100 percent disability 
due to a psychiatric disorder is also indicative of total 
impairment of employability. See 
38 C.F.R. § 3.321(a).  The appellant was determined by VA to 
be incompetent to handle his financial affairs in August 
1997. 

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation. 38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the 
Board. See 
38 C.F.R. § 3.353(b).  Unless the medical evidence is clear, 
convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities. 38 C.F.R. § 
3.353(c).  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency. 
38 C.F.R. § 3.353(c).  There is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his 
own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency. 38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In the instant case, the Board has thoroughly reviewed the 
record on appeal and finds that there is clear and convincing 
evidence concerning the appellant's mental capacity to 
contract or to manage his own affairs, including disbursement 
of funds without limitation, and that the presumption of 
competency is overcome.  The evidentiary record includes VA 
hospitalization and outpatient treatment notes dated from 
June 1985 to April 1997 and July 2004 to August 2007, as well 
as several special neurological, orthopedic and psychiatric 
examination reports.  In terms of the appellant's psychiatric 
examinations, the Board observes that the appellant's most 
recent VA psychiatric examination undertaken in August 2004 
was afforded to the appellant in response to his request to 
be found competent.  It was also afforded for the specific 
purpose of determining the nature of the appellant's 
competency to handle VA funds. See June 2004 examination 
request.  

In regards to its analysis below, the Board acknowledges its 
review of the entire record on appeal but focuses 
specifically on the relevant evidence that is needed to 
substantiate the appellant's September 2003 request to be 
found competent and what the evidence in the claims file 
shows, or fails to show, with respect to that request. See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board 
finds that the most pertinent evidence related to the 
appellant's claim consists of (1) the appellant's statements 
dated from September 2003 to the present, (2) the appellant's 
August 2004 VA psychiatric examination report and (3) his VA 
medical records dated from July 2004 to August 2007.   

In statements dated in September 2003 and November 2005, the 
appellant essentially expresses his beliefs that (1) he was 
wrongly injured while on active duty rather than involved in 
an accident, (2) he was wrongly found to be incompetent to 
handle his VA payments of compensation and (3) he has been 
wrongly treated by certain VA employees.     

In connection with his claim to be found competent, the 
appellant requested a medical examination for the purpose of 
determining his competency. See May 2004 statement in support 
of claim.  This examination was provided on August 4, 2004 by 
a VA psychologist. August 2004 VA examination report.  During 
the examination, the appellant provided a social and medical 
history that included "false arrest, accusations and being 
divested wrongfully of compensation in 1995." Id., p. 1.  
The appellant reported that he had few associates, was not as 
social as he used to be, and was somewhat detached. Id.  He 
also reported that people were scheming against him. Id.  In 
terms of symptomatology, the appellant indicated that he has 
suffered from delusions in the past, that he was on too much 
medication before but that he was presently taking Prozac 
that made him feel better. Id., p. 2.  

During his August 2004 clinical interview, the appellant was 
described as animated, coherent, and oriented.  He was noted 
to be distrustful of others. Id.  His judgment and insight 
were found to be fair. Id.  The appellant's speech was 
reported to be fast-paced and sometimes derailed to that 
which was irrelevant to the question. Id.  The appellant 
denied any suicidal or homicidal ideation and also denied any 
audio or visual hallucinations. Id.  His personality testing 
indicated that he responded in a valid manner but that he may 
have been trying to show himself in a favorable light. Id.  
At the time, the appellant acknowledged having more unusual 
experiences than the typical person and the examiner opined 
that he seemed to be in a moderate level of stress. Id.  
Based upon the appellant's history, presentation on interview 
and psychological testing, the VA psychologist diagnosed the 
appellant with paranoid schizophrenia with minor depressive 
symptoms and organic brain syndrome. Id., p. 3.  She assigned 
the appellant a Global Assessment of Functioning ("GAF") 
score of 60. Id.  In terms of the medical question at issue, 
the psychologist found the appellant anxious to handle his 
own funds and resentful of fiduciary intervention.  After 
viewing all evidence available to her, she opined that the 
appellant was competent to manage financial funds and 
financial benefits.  However, in making this determination, 
she recommended that the appellant be required to remain on 
medications to prevent delusions. Id.  She also suggested 
that the appellant be given a short monitoring period in 
terms of managing his pension to ensure responsible fiscal 
management. Id.  

While the Board might find the August 2004 VA psychologist's 
opinion to be highly persuasive in this case, evidence dated 
immediately prior to and subsequent to the August 2004 VA 
examination report refutes the finding of fiduciary 
competency made by the examiner.  Specifically, the Board 
observes that medical records dated within weeks prior to the 
appellant's August 2004 examination reveal that the appellant 
was hospitalized at a VA medical facility from July 20, 2004 
to July 26, 2004 with a diagnosis of paranoid psychosis 
secondary to remote head trauma. See July 2004 VA medical 
records, p. 1.  At that time, the appellant was found by a VA 
psychiatrist to be very paranoid. Id.  Speech production was 
noted to be very difficult to understand as the appellant 
spoke circumstantially, tangentially and often word searched 
and/or spoke words irrelevant to the appropriate response. 
Id., p. 2.  The appellant's thought processes were found to 
have obsessively paranoid attributions. Id.  His memory was 
also found to be impaired. Id.  At that time, the appellant 
essentially refused all medication other than Prozac. Id., p. 
3.  Although found to be blatantly paranoid, loud and 
disorganized, the appellant was discharged from the hospital 
since he was directable, displayed no harm to himself or 
others and was not deemed probatable. Id.  His discharge GAF 
score was 30. Id., p. 1.   

Subsequent to the appellant's August 4, 2004 evaluation, the 
appellant was seen by another VA psychiatrist at a VA medical 
facility on August 9, 2004. See August 2004 VA medical 
records.  The treatment note from this psychiatrist indicates 
that the appellant was given one dose of the drug risperdal, 
after which he refused additional medication.  The appellant 
was noted to be angry, loud and agitated.  He refused to 
answer questions poised to him by the VA psychiatrist.  
Although he was ultimately not found to be probatable, the 
psychiatrist noted that the appellant was clearly psychotic, 
loud, agitated, delusional and his thinking was disorganized. 
Id.  In an addendum note, the psychiatrist reported that the 
appellant's presentation was no different from when he was 
seen previously by her or by other previous care providers. 
Id., addendum note to file.    

The appellant was next seen in October 2004 for a 
psychosocial assessment as part of a request to change his 
medical care from one facility to another. See October 2004 
VA medical records.  At that time, the appellant was noted to 
be cooperative and alert, with an intact memory. Id.  
However, his mood was reported as elevated and grandiose and 
his speech overly-loud and pressured.  The examiner noted 
that the appellant's medication at that time consisted only 
of Fluoxetine, a drug she thought might be contributing to 
some of the appellant's hypomanic presentation. Id.  While 
the appellant denied experiencing paranoia and delusions, the 
examiner reported that she observed this symptomatology 
during their conversation. Id.  In addition, she found his 
thought processes to be illogical, his insight poor and his 
judgment poor. Id.  When asked about delusions and paranoia, 
the appellant became upset during his assessment interview.  
He reportedly accused his examiner of being part of a 
conspiracy against him and asked to see someone else.  
Thereafter, he refused to continue with the intake assessment 
and left the examiner's office, slamming her door hard enough 
to knock items off the wall. Id.  The examiner noted that the 
appellant's consult was to be rescheduled with another 
provider. Id.   


Later that same month, the appellant was seen by another VA 
medical provider as part of his intake assessment. October 
2004 VA medical records.  This examiner reported that the 
appellant could not tolerate any confrontation regarding his 
delusions. Id.  She indicated that he rambled in terms of 
describing all of the incidents in his life and reported that 
certain people were involved in a conspiracy against him.  A 
mental status examination again revealed the appellant to be 
alert, oriented and cooperative, but with pressured speech 
and evidence of paranoia and delusions. Id.  The examiner 
noted that the appellant's thought processes were illogical 
and focused on plots and conspiracy against him.  In 
addition, she found the appellant's insight and judgment to 
be poor.  Ultimately, the examiner found the appellant to be 
disorganized but not to be a danger to himself or others.  
She recommended that the appellant not be given control of 
his VA funds until he agreed to full medication 
recommendations. Id.  The appellant agreed to try the 
medication risperdal along with Prozac.  However, he reported 
to the examiner that he would stop taking the medication if 
it made him sleepy. Id.   

Thereafter, the appellant saw his October 2004 VA examiner 
again in April 2005.  See April 2005 VA medical records.  At 
that time, the appellant presented himself at an unscheduled 
visit for the renewal of medication.  He was noted to be 
pleasant, but extremely delusional with rapid, pressured 
speech.  His mood was again reported to be elevated and 
grandiose.  The appellant denied experiencing paranoia and 
delusions; however, his examiner observed this symptomatology 
again during the appellant's conversation.  The appellant's 
thought processes were noted to be illogical; his insight 
poor and his judgment poor.  The examiner again found the 
appellant to be very disorganized.  She stated that while the 
appellant was not a danger to himself or others at that time, 
he should not have control over his VA monies until he agreed 
to full medication recommendations. Id.  She assigned the 
appellant a GAF score of 30. Id.  

The most recent medical evidence of record indicates that the 
appellant was seen for an evaluation in April 2007 by another 
VA psychiatrist after mentioning the possibility of hurting 
his landlord. See April 2007 VA medical records.  The 
psychiatrist noted at that time that the appellant persisted 
in being non-compliant with his medication.  During the 
evaluation, the appellant became loud, exhibited pressured 
speech and became clearly irritated.  The psychiatrist 
reported that the appellant had absolutely no insight and 
refused to consider any medications other than Fluoxetine.  
He opined that the appellant would likely benefit from 
compliance with antipsychotic drugs.  However, the appellant 
adamantly refused to consider these.  The appellant was noted 
not to currently be an imminent danger to himself or others, 
but the psychiatrist indicated that he could become so if 
provoked or if frustrated.  Antipsychotic drugs were offered 
to the appellant, but he refused.  The psychiatrist also 
offered to schedule the appellant for a return appointment, 
to which the appellant's response was ambivalent.  The 
psychiatrist ultimately opined that without adjunctive 
medication, the appellant's status was unlikely to improve. 
Id.  He assigned the appellant a GAF score of 37. Id.  An 
August 2007 treatment note, entered by the same psychiatrist, 
essentially reiterated the same findings set forth in the 
appellant's April 2007 VA medical records.  The appellant 
continued to be assigned a GAF score of 37. See August 2007 
VA medical records.  

As stated above, determinations relative to incompetency are 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  The Board has considered all of the 
evidence of record and finds that the probative medical 
evidence of record is overwhelmingly against the finding that 
the appellant is competent for VA benefits purposes. 

The only evidence of record that the appellant is competent 
for VA purposes is the August 4, 2004 VA examination report.  
However, as discussed above, the Board finds that this 
medical opinion is not persuasive and has very limited 
probative value given the fact that (1) it is not the most 
recent opinion on competency given, and therefore, not the 
most current and (2) the opinion is clearly contradicted by 
medical evidence dated both before and after the August 2004 
examination report.  In terms of this medical evidence, the 
Board finds it notable that the symptomatology pertaining to 
the appellant's lack of insight, paranoia and delusions were 
observed not by a single medical provider, but rather by 
several different VA psychiatrists and other medical 
examiners over a period of time. 
In addition, the more recent evidence of record indicates 
that the appellant has not been compliant with his 
medication.  Therefore, the August 4, 2004 opinion is 
essentially moot since that opinion was premised upon the 
requirement that the appellant remain on medications to 
prevent delusions. See August 2004 VA examination report, p. 
3.  While the appellant has submitted statements regarding 
his competency, his assertions do not constitute competent 
medical evidence sufficient to rebut the finding of 
incompetency clearly mandated by the medical evidence 
discussed above. 38 C.F.R. § 3.353(c); Sanders v. Brown, 9 
Vet. App. 525 (1996).  

Thus, the more competent evidence of record clearly shows 
that the appellant has profound psychiatric problems due to 
his organic brain syndrome.  Given the consistency of the 
medical evidence as to the appellant's noncompliance with his 
medication, evidence of paranoia and delusions and lack of 
insight, the Board finds that the medical evidence is clear 
and convincing and leaves no doubt as to the appellant's 
incompetency.  

Lastly, the Board notes that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 21 and 30 contemplates a level of impairment whereby 
behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  GAF cores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g. speech is at time illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
The Board finds that the appellant's most recent GAF scores 
support the Board's decision. 

Since the evidence overwhelmingly establishes the appellant's 
lack of competence to manage his VA funds, the benefit of the 
doubt doctrine does not apply, and the claim for restoration 
of competency for VA benefits purposes must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Sanders v. Principi, 17 Vet. App. 329 (2003).  


ORDER

The appellant is incompetent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.  As such, the 
appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


